Citation Nr: 0606664	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  03-12 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service from April 1979 to 
October 1981.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee that denied the 
appellant's attempt to reopen his claim of entitlement to 
service connection for post traumatic stress disorder (PTSD).

The appellant's claim for service connection for PTSD was 
originally denied in an October 1998 rating decision.  The 
appellant was notified the same month and did not appeal.  
The October 1998 rating decision, therefore, represents the 
last final action on the merits of the direct service claim.  
Glynn v. Brown, 6 Vet. App. 523 (1994).  This rating action 
also represents the last final decision on any basis as to 
the issue of entitlement to service connection for PTSD.  
Evans v. Brown, 9 Vet. App. 273 (1996).

In the February 2003 Statement of the Case (SOC) and in the 
March 2005 Supplemental Statement of the Case (SSOC), the RO 
referred to the appellant's claim of entitlement to service 
connection for PTSD without referral to the requirements for 
the reopening of a claim and continued to deny the claim on 
the merits.  Notwithstanding the RO's apparent decision to 
reopen the claim, the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board may consider the underlying claim on its 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Consequently, the issue before the Board is the 
threshold question of whether new and material evidence has 
been received, as set out on the title page.

In a decision issued in July 2005, the Board denied the claim 
of entitlement to service connection for PTSD.  Subsequently, 
in August 2005, the Board vacated that decision on the ground 
that the veteran had been denied his due process rights by 
the failure to provide him his requested hearing before the 
Board.  See 38 C.F.R. § 20.904(a).  Thereafter, in January 
2006, a hearing was held in Washington, DC before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.

At that hearing, the appellant submitted additional evidence, 
namely the medical treatment records from his March 2005 
psychiatric hospitalization in a VA facility.  The appellant 
also submitted a written waiver of review of that evidence by 
the agency of original jurisdiction and therefore referral to 
the RO of evidence received directly by the Board is not 
required.  38 C.F.R. § 20.1304.  However, because the case is 
being remanded, the RO will have the opportunity to consider 
the evidence submitted to the Board in January 2006.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for action as described below.

38 C.F.R. § 3.156(a), which defines new and material 
evidence, was amended in 2001, and that amendment applies to 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45620 (2001).  That amendment does apply in this 
case as the appellant's claim to reopen was filed in 
September 2001.

While the rating decision issued in June 2002 by the RO 
mentioned that his claim had previously been denied in 
October 1998, the appellant was not notified that new and 
material evidence was needed to reopen his claim.  Therefore, 
neither he nor his representative have subsequently addressed 
or referenced the issue of new and material evidence.  
Furthermore, neither the February 2003 SOC nor the March 2005 
SSOC addressed the issue of the need for new and material 
evidence either.

It is fairly clear from the evidence of record that neither 
the appellant nor his representative were notified of the 
issue of new and material evidence, and is it clear that they 
probably were not aware of the possibility that the issue of 
new and material evidence would be considered by the Board.  
The Board, however, is required to consider whether the 
appellant has submitted new and material evidence warranting 
reopening his claim before the Board may consider the claim 
on the merits.  38 U.S.C.A. §§ 5108, 7104(b); Barnett v. 
Brown, 8 Vet. App. 1 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that when the Board addresses a 
question not considered by the RO, the Board must consider 
whether the claimant had notice of that issue and whether the 
claimant would be prejudiced by lack of such notice.  
Barnett, 8 Vet. App. at 4; Curry v. Brown, 7 Vet. App. 59, 66 
(1994); Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
is of the opinion that there is much doubt as to whether the 
appellant had notice as to the issue of new and material 
evidence and that there may be prejudice to him by the lack 
of such notice.  Under the circumstances of this case, the 
Board is of the opinion that further development is necessary 
in order to provide due process of law.

Corroboration of stressors may be a part of an official 
military record.  In claims such as the appellant's, credible 
supporting evidence that the claimed in-service event 
actually occurred cannot be provided by medical opinion based 
on post-service examination.  Moreau v. Brown, 9 Vet. App. 
389, 394-96 (1996).  This is so in this case because the 
appellant does not have any of the decorations that would 
generally serve as evidence, without need of further 
corroboration, that he engaged in combat.  See M21-1, Part 
III, para. 5.14b(1).  It does not appear that the RO made any 
attempt verify any incident described by the appellant by 
contacting the Headquarters of the United States Marine 
Corps, Personnel Management Support Branch (Code MSB 10), 
Quantico, Virginia 22134 or other appropriate organization.  
The appellant should be offered an opportunity to provide 
specific information that would permit such search.

Therefore, a determination has been made that additional 
development is necessary in the current appeal.  Accordingly, 
further appellate consideration will be deferred and this 
case is REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 205) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2005) is completed.  In particular, the 
RO must notify the appellant of the 
information and evidence needed to 
substantiate his claim to reopen and of 
what part of such evidence he should 
obtain and what part the Secretary will 
attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).  The 
appellant should be told to submit all 
pertinent evidence he has in his 
possession.

2.  The RO should also give the 
appellant opportunity to provide any 
additional details concerning 
stressors, particularly his unit 
designation and location at the time of 
the incident; the date of occurrence; 
the names of individuals injured or 
killed; "buddy statements" containing 
verifiable information regarding the 
events claimed as "stressors" during 
his military service; and any other 
information which could be used to 
substantiate the claim.  

3.  All VA inpatient records and all VA 
outpatient records relating to 
treatment of the appellant not already 
of record should be identified and 
obtained.  These records should be 
associated with the claims file.  If 
there are no records, documentation 
used in making that determination 
should be included in the claims file.

4.  The RO should contact the appellant to 
obtain the names and addresses of all 
medical care providers, private or 
government, who have treated him for any 
psychiatric problems since 1996.  After 
securing the necessary release(s), the RO 
should obtain those records that have not 
been previously secured.  To the extent 
there is an attempt to obtain records that 
is unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

5.  After the appellant's response 
regarding stressors is received, the RO 
should send a copy of the veteran's DD 214 
and service personnel records with his 
unit assignments and a copy of this remand 
to the Headquarters, United States Marine 
Corps, Personnel Management Support Branch 
(Code MSB 10), Quantico, Virginia 22134 
and, if warranted, the Marine Corps 
Historical Center, Archives Section, Unit 
Diaries, Washington Navy Yard, 1254 
Charles Morris Street, SE, Washington, DC 
20374-5040, or any other appropriate 
agency for verification of the alleged 
stressful events in service.  
Specifically, the RO should request unit 
histories and dairies for the month of 
November 1979, when the veteran alleged 
exposure to practice bombing and a buddy 
being injured by a grenade.  The RO should 
also query whether there is evidence that 
the appellant's unit participated in the 
TEAMWORK-80 NATO exercise.

6.  The RO must then make a specific 
determination as to whether or not the 
appellant was exposed to a stressor event 
in service.

7.  If and only if the RO determines that 
the appellant was exposed to a verified 
stressor, the RO should arrange for a VA 
examination to determine whether the 
appellant has PTSD based upon the verified 
stressor(s).  The RO must advise the 
examiner of their stressor determination, 
and that only such stressors may be 
considered in determining whether the 
veteran has PTSD related to his Marine 
service.  The claims file must be reviewed 
by the examiner.  The examiner should 
explain the rationale for any opinion 
given.

In particular, the reviewer should offer 
an opinion as to whether it is at least as 
likely as not that the etiology of the 
appellant's current psychiatric pathology 
is attributable to any disease or incident 
suffered during his active service.  
The reviewer should identify all 
psychiatric conditions that have been 
present and distinguish conditions that 
are acquired from conditions that are of 
developmental or congenital origin, if 
any.  If there have been multiple 
disorders present, the examiner should 
express an opinion as to whether it is at 
least as likely as not that they are 
proximately due to service.  The examiner 
must render a medical opinion that gives 
an onset date for each Axis I and Axis II 
diagnosis and state whether it is as 
likely as not that the development of the 
condition was caused by, or aggravated by, 
any incident of the appellant's active 
service.

The examiner should also render an opinion 
as to whether or not the appellant's 
psychiatric pathology pre-existed his 
entry into service in April 1979.  If the 
examiner finds that any psychiatric 
condition pre-existed that service, the 
examiner must render an opinion as to 
whether or not the appellant's psychiatric 
pathology was aggravated beyond the 
natural progress of the condition during 
that period of service.

8.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examiner report.  If the report does not 
include all test reports, special studies 
or fully detailed descriptions of all 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.

9.  Thereafter, the RO should 
readjudicate the new and material 
evidence claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


